DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-11, 20-21, 32-34 and 36 are examined herein.

Affidavit
The Affidavit of 2/23/2021 was received and considered. Applicant, John Rowe’s time, experience and education is appreciated by the Office.  

It is asserted, that on page 13 of the Office Action, it is indicated the following:
“It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making gummy compositions with a heated and liquefied complex carbohydrate composition, as Sarig, to include a step wherein glucose is boiled at a temperature between 105°C to lower than 122°C and combined with the heated and liquefied complex composition, as claimed, because the combination of Durand and DeWan illustrates that the art finds such a step as being suitable for similar intended uses...”
I first note that Durand and DeWan concern confectionaries which do not include honey. Durand combines a fruit juice, pectin, baking soda, sugar (which I assume is glucose), com syrup and a food coloring. DeWan combines sugar (which I assume is glucose), lemon juice and whipping cream. It Is important to note that the behavior of honey once heated is applied is unique and distinct from glucose. More specifically, 
In response, the standard of examination requires that in a method, the claimed process must be considered.  In this case, the claims are not toward a honey product, were they, this argument might have more weight.  In this case, the claims are toward a process for making a chewable product, therefore the secondary references are applicable, properly cited and properly combined  because they show methods of making gummy compositions with a heated and liquefied complex carbohydrate compositions, which is similar to that claimed. If Applicant’s novelty is toward a method of making a gelled honey product, the claims should be toward this for the desired weight to be applied.

It is asserted, that to support the conclusion above, under supervision, the following trials have been conducted (see Table 1 for a description of the ingredients used in each trials). Pectin, water and sodium citrate were first mixed and then a liquid glucose composition, honey and citric acid were incorporated under heat. The resulting mixtures were cooked at the temperature provided in Table 1 for a period between 45 and 60 minutes. The cooked mixtures were then allowed to cool at room temperature, it was then determined if the resulting (cooled) product was able to set into a gel and could be deposited into a mold. The results of the different trials conducted are presented in Table 1 as well as in Figures 1 to 3.


Table 1, Weight percentage and characterization of the ingredients used for each trial, in the results column, the comment “FAILED” indicate that the cooled product did not form a gel whereas the comment “PASS” indicate that the cooled product did form a gel and a quality chewable product.

    PNG
    media_image1.png
    277
    906
    media_image1.png
    Greyscale

In response, the claims are not toward a quality chewable product, merely a chewable one.  Further the matter of quality is indefinite.
It is also noted that the claims do not require that the product made has a specific structure, therefore the concept of the product forming a gel state or not is not commensurate with the scope of the claims. 
On another note, Table 1 is not commensurate in scope of the claims. The process claimed requires: 
between 20% to 75% of a combined weight % of honey and glucose, based on the total weight of the chewable product;
between 5 and 70 weight % of glucose, based on the total weight of the chewable product; and 
between 5 and 70 weight % of honey, based on the total weight of the chewable product made.

Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

In this case, only a single data point for amount of glucose, honey, sucrose, water, pectin, citric acid, and cooking temperatures were applied. The claims have ranges for glucose, honey, and temperature are not represented in Table 1, wherein the results are not shown to be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.
As for the other ingredients, only sucrose and/or sorbitol and pectin and/or gelatin, are claimed and the claim does not limit their amounts, therefore the claimed open ranges are not represented in Table 1, wherein the results are not shown to be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

It is asserted that trial I failed because the finished product did not form a gel; trial “M” failed because the finished product was burned, pre-gelled and could not be handled to be deposited in a mold; whereas and trial “Mi” was able to gel and set into a mold.
In response, none of this is commensurate in scope of the claims.  The claims do not require that: the finished product form a gel; the finished product is not burned, pre-gelled or can be handled to be deposited in a mold; or that the product is even in a gel state, including one able to gel and set into a mold.



It is asserted, that trial I and figure 1, show that heating a honey-based composition comprising honey and a gelling agent, to a temperature below 105°C does not allow the product to form a gel. Sarig successfully used a temperature below 105°C (e.g,, between 90 to 95°C) to make gelled confectionaries which included both carrageenan and pectin as gelling agents. However, in the absence of carrageenan as a gelling agent, Sarig provides no information on the temperature that can be used to form a gelled composition comprising honey. As indicated above, heating a honey-based composition which does not include carrageenan to a temperature of 95°C is insufficient to obtain a gelled product.
In response, Table 1 does not provide evidence that Sarig temperature, not relied on is insufficient, the Table does not show the composition of Sarig or provide a showing across the heating range taught.  Further, even if it did, Sarig is not relied on for such a teaching, therefore this is not toward the rejection of record.

It is asserted, that the results obtained above, especially in trial II and figure 2, also show that heating a composition comprising honey and a gelling agent to a temperature above 122°C is detrimental to the organoleptic properties of the final product (e.g., burnt taste). 
In response, as mentioned above, this has nothing to do with the claims.  Further taste is a human sense, not a food property.


It is asserted, that the trial it does not allow the product to be deposited in a mold (because it forms a gel before it can be handled). The results provided above reinforce that the presence of honey in a confectionary composition has a particular behavior which cannot be predicted from the behavior of other carbohydrates like glucose and corn syrup. 
In response, this is not commensurate in scope with the claims, as the state of the product made is only required to be chewable.

It is asserted, that Durand and DeWan successfully use a temperature above 122°C (138°C and 127°C, respectively) to make confectionaries which do not include honey. If we apply Durand and Dewan to a composition comprising honey (e.g., trail II above), it is not possible to obtain a gelled and molded product.
In response, once again, the trial does not represent the claimed method or Durand or DeWan’s compositions/temperature ranges, therefore this is not a showing of unexpected results.

It is asserted, that under my supervision, the following additional trials have been conducted (see Table 2 for a description of the ingredients used in each trials). For the trials in which gelatin was used as a gelling agent, gelatin was dissolved in water and the following ingredients were slowly mixed together under heat (in the following order): liquid glucose composition, sucrose, honey, citric acid, flavor and color. For the trials in which pectin was used as the gelling agent, pectin, sucrose, water and sodium citrate 


    PNG
    media_image2.png
    394
    970
    media_image2.png
    Greyscale

The results presented in Table 2 show that when more than 70% weight percentage of honey is used (in trials A and B for example) or less than 5% weight percentage of honey (in trials E and F for example), it was not possible to obtain a chewable product. However, when a weight percentage of honey between 5 and 70% was used (in trials C, D, G and H), it was possible to obtain a chewable product.
In response, no data in Table 2 shows the use of a range of honey between 5 and 70 wt% (i.e. 5.01 to 69.99), therefore this argument is no commensurate in scope of the claims.  Further, the experimental design is not proper, it does the value not hold the 
As for the other ingredients, only sucrose and/or sorbitol and pectin and/or gelatin are claimed and the claim does not limit their amounts, therefore the claimed open ranges are not represented in Table 1, wherein the results are not shown to be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.
Finally, chewable means being capable of being chewed, food we can bite, or that one can make contact with a surface, which encompasses most anything we can fit into our mouth.  No evidence is provided that shows that the product of the experiment could not be biten.

It is asserted, that the results presented in Table 2 also show that when more than 70% weight percentage of a liquid glucose composition is used (in trials E and F for example) or less than 5% weight percentage of a liquid glucose composition (in trials A and B for example), it was not possible to obtain a chewable product. However, when a weight percentage of a liquid glucose composition between 5 and 70% was used (in trials C, D, G and H), it was possible to obtain a chewable product.
In response, no data in Table 2 shows the use of a range of glucose of between 5 and 70 wt% (i.e. 5.01 to 69.99), therefore this argument is no commensurate in scope of the claims.  Further, the experimental design is not proper, it does the value not hold 
Further, only amounts of honey and glucose are claimed, therefore the ranges for all other ingredients are not commensurate in scope of the claims.

Finally, chewable means being capable of being chewed, food we can bite, or that one can make contact with a surface, which encompasses most anything we can fit into our mouth.  No evidence is provided that shows that the product of the experiment could not be biten.

It is asserted, that particularly advantageous and not expected of using a specific weight percentage range for each of honey and the liquid glucose composition to generate a chewable product which was able to set/gel and provide a chewable product. 
In response, the experiment provided is not a proper showing of unexpected results.

It is asserted, that I also note that the amended claims do provide a range of weight percentages for each of honey and the liquid glucose composition and that this range of weight percentage is associated with the unexpected advantage of providing a product which is able to set at room temperature.



In response, the experiments provided do not provide a single data point that is within the claimed range of weight percentages for each of honey and glucose amounts claimed, therefore this is not a proper showing of unexpected results.

It is asserted, that the prior art cited in the Office Action is silent with respect to providing a specific weight percentage range for each of honey and glucose can or should be used. Therefore, it cannot be obvious from the teaching of the prior art how to select an appropriate range for both honey and glucose to generate a chewable product.
In response, the rejection of record is clear that Sarig teaches that the honey is used in an amount of 40 to 84 wt% (0023), which encompasses between 5 and 70 wt% of honey, as claimed. Also, that Sarig teaches that the glucose is used in an amount of 0.1 to 45 wt% (0041), which encompasses between 5 and 70 wt% of glucose, as claimed. Therefore this argument is not persuasive.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 20, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sarig (2011/0206811) in view of Durand and DeWan.
Durand: Recipe: D.I.Y. Fruity Gumdrops; published Dec. 18, 2006 at: https://www.thekitchn.com/recipe-diy-frui-15941

DeWan: The magic of caramel; CHICAGO TRIBUNE; July 29, 2009.


Independent Claim 1
Sarig teaches a process for making a chewable product (0021), said process comprising: 
providing a heated and liquefied complex carbohydrate composition (e.g. disclosed as a mixture of more than one carbohydrate), such as honey (i.e. fructose and glucose, see 0022 and Fig. 5), wherein the heated and liquefied complex carbohydrate composition is obtained by: 
supplementing the honey with sucrose (see additional sugar 0042 and Fig. 5, including fruit juice) to obtain a supplemented honey composition (i.e. honey supplements with sucrose); and

heating the supplemented (i.e. sucrose) honey composition (i.e. honey with sucrose) to obtain the heated and liquefied (i.e. honey is a liquid, juice is liquid) complex carbohydrate composition (see Fig. 5 step of mixing and heating after adding honey and fruit juice), wherein heating the liquid formulation to a temperature that ranges from 80-95°C (0132), which encompasses heating at a temperature of between 70 and 85°C to obtain the heated and liquefied honey composition.

Step b)
Sarig teaches the use of addition sugars, such as glucose (see additional sugar (i.e. sucrose, i.e. glucose, i.e. corn syrup - 0042) in Fig. 5), however, does not provide that a boiling liquid glucose is combined with the heated and liquefied complex carbohydrate composition.

Durand also teaches methods of making gummy foods wherein a mixture of a liquefied fruit juice (i.e. complexed carbohydrate, i.e. fructose, glucose and sucrose) composition is heated.

Durand further teaches that sugar (i.e. sucrose, i.e. glucose) and corn syrup (i.e. glucose) is brought to a boil and is combined with the heated and liquefied complex carbohydrate composition. 


DeWan also teaches about making a boiling sugar water, and further provides that although water can't rise above 212 degrees (F), the temperature at which it boils, sugar syrup (sugar and water) can get much hotter as it boils because the sugar melts at a much higher temperature (see the 5th para. of this short reference).
Therefore, DeWan provides a boiling liquid glucose solution has a temperature of about 212 °F, which encompasses the claimed range of boiling liquid at a temperature between 105°C to lower than 122°C.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making gummy compositions with a heated and liquefied complex carbohydrate composition, as Sarig, to include a step wherein glucose is boiled at a temperature between 105°C to lower than 122°C and combined with the heated and liquefied complex carbohydrate composition, as claimed, because the combination of Durand and DeWan illustrates that the art finds such a step as being suitable for similar intended uses, including methods of making gummy compositions with a heated and liquefied complex carbohydrate composition, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.






Step c)
The modified teaching, as discussed in step b) above, provides combining the boiling liquid glucose composition with the heated and liquefied complex carbohydrate composition, wherein said heated and liquefied complex carbohydrate composition is a honey composition.  
Therefore said combination provides a first mixture, as claimed.
Sarig teaches that the honey is used in an amount of 40 to 84 wt% (0023), which encompasses between 5 and 70 wt% of honey, as claimed.
Sarig teaches that the glucose is used in an amount of 0.1 to 45 wt% (0041), which encompasses between 5 and 70 wt% of glucose, as claimed.
Such a teaching provides a combined amount of honey and glucose of 40.1 to 84.1 wt%, which encompasses between 20 to 75 wt%, as claimed.

Such a teaching provides that said amounts are compared to total weight of the chewable product, as claimed.

Step d)
The modified teaching provides that the first mixture is a combination of the boiling liquid glucose composition with the heated and liquefied complex carbohydrate composition, as discussed above.





Step e)
Sarig teaches cooling the second mixture to room (i.e. ambient) temperature (0137).
Sarig teaches that after the mixture comprises: honey, sucrose, glucose and gelling agent (the second mixture), that it is only heated to 90 to 95 ºC (Fig. 5), which illustrates that the process avoids, after step b), boiling the mixture comprising: the honey, fruit juice, glucose and gelling agent (i.e. second mixture).  

In summary, applicant claims a formula for making edible nutritional products that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:





Dependent Claims
As for claim 5, Sarig teaches that at least one gelling agent comprises pectin (0025).  

As for claim 7, Sarig teaches that the process further comprises, prior to step c), admixing pectin with a second carbohydrate (second half of first column on page 18).  

As for claim 8, Sarig teaches the use of a second carbohydrate that is a di-saccharide (0040 and 0042).

As for claim 9, Sarig teaches that the di-saccharide is sucrose (0040 and 0042).  



As for claim 11, a powdered gelatin reads on being a non-hydrated gelatin, therefore Sarig’s teaching of gelatin E441 (0045) encompasses the at least one gelling agent to be added to the first mixture is a non-hydrated gelatin because it is commonly known that E441 gelatins comprises powder and sheets.  The Examiner takes official notice of this.

As for claim 20, Sarig teaches that the process further comprises combining an active ingredient with the first mixture, the second mixture and/or the at least one gelling agent (0043).

As for claim 32, Sarig teaches the honey based composition comprises additional ingredients (0223), including the use of exemplary humectants, such as sorbitol (0229), to obtain a supplements honey composition.

As for claim 33, Sarig teaches that the honey is used in an amount of 40 to 84 wt% (0023), which encompasses between 5 and 70 wt% of honey, as claimed. Sarig teaches that the glucose is used in an amount of 0.1 to 45 wt% (0041), which encompasses between 5 and 70 wt% of glucose, as claimed. 




As for claim 34, the modified teaching, in the discussion of claim 1 above, provides that step i) comprises supplementing honey with sucrose to obtain the supplemented honey composition.

As for claim 36, Sarig provides a step of pouring the hot honey-based liquid formulation into a mold having a desired shape; and cooling the hot honey-based liquid formulation to room temperature (0136-0137), which makes obvious a step of cooling a mixture with honey (i.e. the second mixture) in a mold.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sarig (2011/0206811) in view of Durand and DeWan, as applied to claims 1, 5, 7-11, 20, 32-34 and 36 above, further in view of H&F.
H&F: Herbstreith & Fox: Confectionary Gum and Jelly Products; revised July 2004. 


As for claim 6, the modified teaching above does not discuss the use of a gel retardant with pectin.
H&F also teach methods of making jellies/gummies and further provides that prior to step b), admixing the gel retardant with the pectin (col. 1, middle of page 19).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making gummy compositions comprising glucose and pectin, as the modified teaching of Sarig, to include gel retardant is added to the glucose, as claimed, because H&F illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making gummy compositions comprising glucose and pectin. See MPEP 2144.07.

As for claim 21, H&F teach that processing jelly products further comprise, prior to step d), applying a vacuum to the second mixture. See the flow diagram on page 17 and the discussion starting toward the bottom of the first column on page 18.

Response to Arguments
It is asserted, that Sarig does not teach or suggest every element of the current claims. Specifically, Sarig does not teach or suggest boiling a liquid glucose composition at a temperature between 105°C to lower than 122°C and combining it with a honey composition to prepare a chewable product. 
In response, this is a piecemeal analysis of the rejection of record which picks apart the references versus taking the rejection as a whole because Durand is provided to show such a step was known.



In response, Sarig teaches that the mixture comprises a gelling agent, as discussed above, therefore the product made is a gelled honey product.

It is asserted, that the modified teaching Durand merely discloses combining a fruit juice, pectin, baking soda, sugar, corn syrup and a food coloring while DeWan discloses combining sugar, lemon juice and whipping cream. As is explained in the Declaration Under 37 C.F.R. § 1.132 of John Rowe ("Declaration") of February 10, 2021, which includes detailed data and experimental evidence and is attached herein, the behavior of honey once heated is unique and distinct from the carbohydrates disclosed in Durand and DeWan. For instance, heated honey has the tendency to modify properties that can either impede or accelerate gelation of the composition, as evidenced in the Declaration at Tables 1 and 2 and paragraphs 5 to 13. Thus, behaviors of other carbohydrates under heat, including glucose and corn syrup, cannot be used to predict the behaviors of honey compositions. See Declaration at paragraph 8. 



It is asserted, Additionally, as further evidence for a lack of reasonable expectation of success, Sarig, the only reference in this rejection teaching use of honey, does not teach that the temperature of the various ingredients are elevated above 95°C during the process therein and warns against applying excessive heat so as to preserve the desirable properties of honey. See Sarig at paragraphs [0005], [0006], [0330] to [0335], and Figures 2 to 5. However, when the heating temperature of honey is at 95°C, Mr. Rowe observed that a honey composition is not capable of forming a chewable gel when the product does not use both carrageenan and pectin as gelling agents. See Declaration at paragraph 7, Figure 1, and Table 1. 
Therefore, Durand and DeWan do not remedy this deficiency of Sarig since Durand and DeWan do not disclose honey compositions at all, much less any steps or methods capable of making a chewable composition comprising honey. Thus, the combination of references do not provide all of the missing elements and do not provide a reasonable expectation of success. 


It is asserted, that it would not be obvious to combine a boiling glucose composition from Durand or DeWan into the composition and methods of Sarig, as there is no reasonable expectation of success in combining a boiling glucose composition to honey without burning the honey and obtaining a chewable honey product with a desirable honey flavor. As is explained in the Declaration, honey is temperature sensitive. See Declaration at paragraphs 6 to 8, Figures 1 to 3, and Table 1; see also the Specification at page 9, lines 12 to 15, Example II, Table 2, and Table 3. Adding boiling glucose compositions to honey can increase the temperature of honey so much that it burns the honey, giving it a burnt and bitter flavor and creating undesirable burnt particles in the composition. See the Specification at page 9, lines 12 to 15, Example II, Table 2, and Table 3; see also Declaration at paragraph 8. As further evidence for a lack of reasonable expectation of success, as mentioned above, Sarig, the only reference in this rejection teaching use of honey, does not teach that the temperature of the various ingredients are elevated above 950C during the process therein and warns against applying excessive heat so as to preserve the desirable properties of honey. See Sarig at paragraphs [0005], [0006], [0330] to [0335], and Figures 2 to 5. Therefore, no reasonable expectation of success is established to produce a non-burned, desirable chewable honey product. 


It is asserted, that Applicant has determined that the temperature at which liquid glucose is boiled is critical and has a substantial effect on providing a chewable composition containing the claimed ingredients. Specifically: 
1) a matrix will not form/set when using a boiling liquid glucose composition having a temperature of less than 1050C. Therefore, it is critical to achieve this temperature at a minimum. 
2) the honey chewable composition risks being ruined by burning or gelling early when using a boiling liquid glucose composition having a temperature or more than 122°C. Therefore it is critical to stay below this temperature. 
Support for 1) and 2) can be found in the Declaration at paragraphs 6 to 8 and Table 1. 
Mr. Rowe observed that the composition with the claimed ingredients is not capable of forming a chewable gel. See Declaration at paragraph 7 and Table 1. 
When the heating temperature of honey is above 122 0C Mr. Rowe observed that the composition has a burnt taste and forms a gel too quickly. See Declaration at paragraph 8 and Table 1. 

In response, please see the response to the affidavit above.

It is asserted, that ii. Concentrations of glucose and honey Paragraphs [0041] and [0042] of Sarig teach that glucose is an optional component and does not need to be present, but when it is, it is alleged by the Office that the wt. % can be below 5 wt. %. In paragraph [0023] of Sarig, it is alleged by the Office that to use from 40 wt. % up to 85 wt. % of honey, so concentrations above the claimed 70 wt. % of honey are allegedly taught. Sarig does not teach or suggest that the use of concentrations of glucose and honey are result effective variables in protecting against burning the honey, against giving honey a burnt and bitter flavor and creating undesirable burnt particles in the composition, and in enabling the chewable product to be soft enough for chewing and solid enough to gel. 
As described in the Declaration, Applicant has shown that the concentrations of glucose and honey are critical for a composition with the claimed ingredients to avoid the presence of organoleptic defects, avoid burnt particles of honey, and to obtain a product soft enough that it can actually be chewed and solid enough to gel. See Declaration at paragraphs 9 to 13 and Table 2; see also the Specification at Table 2. 
The lack of the references recognizing the concentrations as result effective variables and the above identified properties of the claimed ranges supports the ranges as critical ranges and the claims as not obvious. See M.P.E.P. §§ 2144.05(11) and (III). 


It is asserted, that the claimed concentration ranges for honey and the liquid glucose composition are associated with the unexpected advantages of providing a product that does not taste burnt despite the high temperature in the method steps and is capable of setting/gelling at room temperature. See Declaration at paragraphs 8 and 13. Such unexpected results are strong evidence of non-obviousness and can overcome aprimafacie showing of obviousness. M.P.E.P §§ 716.02 and 2145. Therefore, the claims are not obvious. For at least these reasons, Applicant respectfully requests the rejection be withdrawn. 
In response, please see the response to the affidavit above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793